[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Following a hearing on April 15, 1998, this court renders its decision on defendant's Motion #105 to Decline to Exercise Jurisdiction dated April 1, 1998 and filed by the defendant on April 3, 1998.
The defendant moved from New York to Connecticut in 1989 and had been a resident of Connecticut until she went to New York with the minor child on October 16, 1997. The plaintiff has been a resident of Connecticut all his life. The parties married in Connecticut on October 15, 1994 and the minor child was born in Connecticut on April 1, 1995. The parties and the minor child CT Page 5455 have resided in Connecticut continuously during the aforementioned periods of time until the defendant mother left with the minor child.
On December 11, 1997 the Family Court of the State of New York exercised its emergency powers under the Uniform Child Custody Jurisdiction Act by granting sole legal and physical custody of the parties' minor child to the defendant.
The plaintiff commenced this action by writ, summons and complaint dated February 4, 1998 claiming a dissolution of marriage and custody of said minor child among several claims for relief.
Pursuant to Conn. Gen. Stat. § 46b-90 et seq. this court finds that the State of Connecticut had been the child's home state within six months before the commencement of this proceeding and, based on the facts of this case, is the more appropriate jurisdiction for the custody proceeding. Any perceived emergency that may have existed on October 16, 1997 when the defendant left the State of Connecticut with the minor child has long since expired and jurisdiction should revert to the State of Connecticut.
Pursuant to Conn. Gen. Stat. § 46b-96 of the Uniform Child Custody Jurisdiction Act this court (Kenefick, J.) communicated with The Honorable Thomas D. Nolan, Jr., Senior Family Court Judge of the Saratoga County Family Court of the State of New York located at Ballston Spa, New York regarding the custody proceedings in New York and Connecticut. As a result of that communication, the Saratoga County Family Court of the State of New York has stayed any proceeding to enforce its order and has deferred jurisdiction of any custody proceeding between these parties to the Superior Court for the Judicial District of New Haven at New Haven, Connecticut. See copy of correspondence without attachments attached hereto.
Defendant's Motion to Decline to Exercise Jurisdiction is denied.
By the Court James G. Kenefick, Jr. Judge of the Superior Court
SUPERIOR COURT STATE OF CONNECTICUT CT Page 5456
235 Church Street, New Haven, Connecticut, 06510 Telephone (203) 789-7922 FAX (203) 789-6826
JUDGE'S CHAMBERS JAMES G. KENEFICK, JR. JUDGE
May 14, 1998
The Honorable Thomas D. Nolan, Jr. Senior Family Court Judge Saratoga County Family Court
35 West High Street Ballston Spa, N.Y. 12020
Re: Dawn Constantine vs. Joel Kuczynksi State of New York Family Court County of Saratoga Docket No. V-1146-97 File No. 13,044
Dear Judge Nolan:
Pursuant to our telephone conversation on Friday, May 8, 1998, the State of New York will stay any proceeding to enforce its order in the above captioned matter and defer jurisdiction of any custody proceeding between these parties to the State of Connecticut under the provisions of the Uniform Child Custody Jurisdiction Act. A copy of the writ, summons and complaint filed in Connecticut is enclosed for your records. The Connecticut action is pending before the Superior Court for the Judicial District of New Haven at New Haven, Connecticut bearing Docket No. FA 98-0409865S. A copy of defendant's motion and my Memorandum of Decision in the Connecticut action also are enclosed.
                                                 Sincerely, James G. Kenefick, Jr. Judge of the Superior Court
JGK:jam Enclosures